Wade, O. J.
1. “The general rule of law declaring the duty of a master in regard to furnishing a servant a safe place to work is usually applied to a permanent place, or one which is quasi permanent. It does not apply to such places as are constantly shifting and being transformed *569as a direct result of the servant’s labor, and where the work in its progress necessarily changes the character for safety of the place in which it is performed, as it progresses.” Holland v. Durham Coal & Coke Co., 131 Ga. 715 (63 S. E. 290); Thomas v. Georgia Granite Co., 140 Ga. 459 (79 S. E. 130); Cowart v. Southern Marble Co., 144 Ga. 254 (87 S. E. 282); Upchurch v. Culpepper, 17 Ga. App. 577 (87 S. E. 834).
Decided September 21, 1916.
Action for damages; from.city court of Savannah — Judge Davis Freeman. Febfuary 9, 1916.
Oliver & Oliver, for plaintiff.
O’Byrne, Hartridge & Wright, for defendant.
2. A servant assumes the ordinary risks of his employment, and is bound to exercise his own skill and diligence to protect himself.
3. The decision of this case being controlled by the foregoing well-settled principles of law, the trial court properly dismissed the petition on general demurrer. Judgment affirmed.